665 S.E.2d 457 (2008)
CHARTER SCHOOL
v.
BOARD OF ED., et al.
No. 116P08.
Supreme Court of North Carolina.
July 23, 2008.
James G. Middlebrooks, Justin D. Howard, Raleigh, Jill R. Wilson, Robert J. King, III, Elizabeth V. LaFollette, Greensboro, for Charlotte-Mecklenburg BOE, et al.
Richard A. Vinroot, Charlotte, for Charter Schools.
Lisa Lukasik, Allison B. Schafer, for School Boards Assoc.
The following order has been entered on the motion filed on the 18th day of July 2008 by NC School Boards for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 23rd day of July 2008."